DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bevels of the plurality of fill indicators” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both the colored seal (starting on Page 9 of the Specification as filed) and the device as a whole (as shown in Fig. 2); “202” has been used to designate both the bevels (as shown in Fig. 1) and the colored seal (as shown in Fig. 2); “212” has been used to designate a first end of the plunger (as shown in Fig. 2) and apparently the bevel (as shown in Fig. 3); “801” has been used to designate the colored seals as a whole (staring on Page 15 of the Specification as filed” and apparently the device as a whole (as shown in Fig. 8); and “803” has been used to designate fill indicators (starting on Page 15 of the Specification as filed) and apparently the device as a whole (as shown in Fing. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210; 402; 414; 416.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4)	The disclosure is objected to because of the following informalities: 
Page 1, line 17, “grown” should read “growth” for grammatical correctness
Page 1, line 28, “A colored seal system, syringe, delivery system, method, and apparatus” is not a complete sentence
Page 2, line 12, “is visible” should read “and is visible” for grammatical correctness
Page 2, line 13, “systems” should read “system” for grammatical correctness
Page 2, line 17, “systems” should read “system” for grammatical correctness
Page 2, line 18, “the colored seal is fluorescent visible” should read “The colored seal is fluorescent and visible” for grammatical correctness
Page 2, line 19, “systems” should read “system” for grammatical correctness
Page 4, line 17, “batter” appears to need to read “battery” for correctness
Page 5, line 12, “medicine,” should read “medicine).” for grammatical correctness
Appropriate correction is required.
5)	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “bevels of the plurality of fill indicators” of claim 12, line 1
Claim Objections
6)	Claims 1, 10, 15, and 17-18 are objected to because of the following informalities:  
Claim 1, line 6, “the fill indicators” should read “the plurality of fill indicators” for clarity and continuity
Claim 10, line 8, “the fill indicators” should read “the plurality of fill indicators” for clarity and continuity
Claim 15, lines 8 and 12, “the fill indicators” should read “the plurality of fill indicators” for clarity and continuity
Claim 17, line 1, “the plurality of indicators” should read “the plurality of fill indicators” for clarity and continuity
Claim 17, line 2, “level of” should read “level with” for grammatical correctness
Claim 18, line 2, “,and wherein the colored seal is fluorescent” should be removed, as “wherein the colored seal is fluorescent” is already recited in claim 15, line 11, upon which claim 18 is dependent
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9)	Claims 4, 10, 12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the measurements" in line 1.  However, it is unclear if “the measurements” are a further recitation of “numeric measurements” of claim 1, line 3, or a separate entity. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the measurements” as “the barrel markings”, as “the measurements further include line markings” appears to be better claimed as “the barrel markings further include line markings”.
Claim 4 recites the limitation “the numeric markings” in line 2. However, it is unclear if “the numeric markings” are a further recitation of “numeric measurements” of claim 1, line 3, or a separate entity. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the numeric markings” as “the numeric measurements”.
Claim 10 recites the limitation “a barrel including a delivery end for a needle or outlet including a plurality of barrel markings” in lines 2-3. However, it is unclear if the barrel, the delivery end, or the needle or outlet are what include the plurality of barrel markings. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a barrel including a delivery end for a needle or outlet including a plurality of barrel markings” as “a barrel including a delivery end for a needle or outlet, and a plurality of barrel markings”, making it clear that the barrel is what includes the plurality of barrel markings.
Claim 12 recites the limitation “bevels of the plurality of fill indicators” in line 1. However, it is unclear what these bevels are from the drawings and specification, and therefore the claim is indefinite. For the purposes of examination, Examiner will interpret bevels of the plurality of fill indicators” as “bevels of the colored seal”, as this is similar to the claim language of claim 7, and supported by Page 6, lines 5-6 of the Specification as originally filed.
Claim 15 recites the limitation “a barrel including a delivery end for a needle or outlet including a plurality of barrel markings” in lines 2-3. However, it is unclear if the barrel, the delivery end, or the needle or outlet are what include the plurality of barrel markings. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a barrel including a delivery end for a needle or outlet including a plurality of barrel markings” as “a barrel including a delivery end for a needle or outlet, and a plurality of barrel markings”, making it clear that the barrel is what includes the plurality of barrel markings.
Claim 15 recites the limitation “a barrel including a delivery end and a plunger end, wherein the barrel includes barrel markings, the barrel markings include at least measurements including line markings and volumetric markings and fill indicators associated with at least the volumetric markings” in lines 6-9. However, it is unclear if “a barrel”, “a delivery end”, “barrel markings”, “volumetric markings” and “fill indicators” of lines 6-9 are further recitations of “a barrel”, “a delivery end”, “barrel markings”, “numeric measurements” and “a plurality of fill indicators”, respectively of claim 15, lines 2-4, or are separate entities. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a barrel including a delivery end and a plunger end, wherein the barrel includes barrel markings, the barrel markings include at least measurements including line markings and volumetric markings and fill indicators associated with at least the volumetric markings” in lines 6-9 as “wherein the barrel further includes a plunger end, and wherein the barrel markings further include line markings”, as the remainder of the claim language appears to be redundant.
Claim 19 recites the limitation “the second color of the plurality of fill indicators” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the second color” as “a second color”.
Claims 16-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 15.
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claims 1-6, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo (U.S. PGPUB 20140207079), hereinafter Creaturo, in view of Heilman (U.S. Patent No. 4452251), hereinafter Heilman.
Regarding claim 1, Creaturo teaches a colored seal system, comprising:
	a barrel (Fig. 4A; 402) including a plurality of barrel markings (Fig. 4A; 100), wherein the barrel markings include at least numeric measurements (Fig. 4A; 101) and a plurality of fill indicators (Fig. 4A; 102); and
	a colored seal (Fig. 4A; 404) slidably positioned within the barrel for moving a delivery agent [Paragraph 0052], wherein the colored seal is visible within at least one of the plurality of fill indicators (as shown in Fig. 4A).
Creaturo is silent to wherein the plurality of fill indicators define open space enclosed within the plurality of fill indicators.
It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo, wherein the plurality of fill indicators would define open space enclosed within the plurality of fill indicators, as taught by Heilman. Doing so is a matter of choice to a person of ordinary skill in the art, and doing so has been shown to be known in the art, per Heilman.
Regarding claim 2, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein the colored seal is connected to a plunger (Fig. 4A; 401) for moving the colored seal within the barrel to insert and remove the delivery agent [Paragraph 0052].
	Regarding claim 3, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein the barrel is transparent or semi-transparent [Paragraph 0049] (as shown in Fig. 4A) and wherein the colored seal is at least one of a fluorescent, neon, or glow-in-the-dark [Paragraph 0052] (Creaturo teaches that the colored seal may be fluorescent, thus meeting the claim, as the prior art need only teach one of the claimed).
Regarding claim 4, Creaturo in view of Heilman teach the colored seal system of claim 1, wherein the barrel markings further include line markings (small lines between plurality of fill indicators, as shown in Fig. 4A), and wherein each of the numeric markings are associated with one of the plurality of fill indicators (as shown in Fig. 4A).
Regarding claim 5, Creaturo in view of Heilman teaches the colored seal system of claim 1. However, Creaturo in view of Heilman is silent to wherein the plurality of fill indicators are one or more of a square, triangle, oval, star, octagon, hexagon, and rectangle.
It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art to use an oval (Fig. 1; 16) as a fill indicator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo to be an oval, as taught by Heilman. Doing so is a matter of choice to a person of ordinary skill in the art, and doing so has been shown to be known in the art, per Heilman.
Regarding claim 6, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein the colored seal system is a syringe (as shown in Fig. 4A) and wherein the delivery agent is a medication [Paragraph 0051].
Regarding claim 9, Creaturo in view of Heilman teaches the colored seal system of claim 1, but fails to teach wherein the plurality of fill indicators represent a pair of lines extending around a circumference of the barrel.
It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo in view of Heilman to be a pair of lines extending around a circumference of the barrel. Doing so is a matter of choice to a person of ordinary skill in the art.
Regarding claim 10, Creaturo teaches a syringe (as shown in Fig. 4A), comprising: 
a barrel (Fig. 4A; 402) including a delivery end (end attached to needle 403 in Fig. 4A) for a needle or outlet and a plurality of barrel markings (Fig. 4A; 100), wherein the barrel markings include at least numeric measurements (Fig. 4A; 101) associated with each of a plurality of fill indicators (Fig. 4A; 102); and
a colored seal (Fig. 4A; 404) slidably positioned within the barrel for moving a delivery agent within the barrel [Paragraph 0052], wherein the colored seal is brightly colored [Paragraph 0052].
However, Creaturo is silent to wherein the plurality of fill indicators define open space enclosed within the plurality of fill indicators; and wherein the colored seal is visible within at least one of the plurality of fill indicators.
	It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo, wherein the plurality of fill indicators would define open space enclosed within the plurality of fill indicators, and therefore the colored seal would be visible within at least one of the plurality of fill indicators, as taught by Heilman. Doing so is a matter of choice to a person of ordinary skill in the art, and doing so has been shown to be known in the art, per Heilman.
	Regarding claim 11, Creaturo in view of Heilman teaches the syringe of claim 10, wherein the barrel is transparent or semi-transparent [Paragraph 0049] (as shown in Fig. 4A) and wherein the colored seal is fluorescent [Paragraph 0052].
Regarding claim 13, Creaturo in view of Heilman teaches the colored seal system of claim 10. However, Creaturo in view of Heilman is silent to wherein the plurality of fill indicators are one or more of a square, triangle, oval, star, octagon, hexagon, and rectangle.
It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art to use an oval (Fig. 1; 16) as a fill indicator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo to be an oval, as taught by Heilman. Doing so is a matter of choice to a person of ordinary skill in the art, and doing so has been shown to be known in the art, per Heilman.
	Regarding claim 14, Creaturo in view of Heilman teaches the syringe of claim 10, wherein the plurality of barrel markings include line markings (small markings between the plurality of fill indicators 102, as shown in Fig. 4A).
Regarding claim 15, Creaturo teaches a dosing system (as shown in Fig. 4A), comprising: 
a barrel (Fig. 4A; 402) including a delivery end (end attached to needle 403 in Fig. 4A) for a needle or outlet and a plurality of barrel markings (Fig. 4A; 100), wherein the barrel markings include at least numeric measurements (Fig. 4A; 101) associated with each of a plurality of fill indicators (Fig. 4A; 102); 
wherein the barrel further includes a plunger end (end connected to plunger 401, as shown in Fig. 4A), and wherein the barrel markings further include line markings (small lines between the plurality of fill indicators 102, as shown in Fig. 4A);
a colored seal (Fig. 4A; 404) slidably secured within the barrel for communicating a delivery agent within the barrel [Paragraph 0052], wherein the colored seal is fluorescent [Paragraph 0052]; and
a plunger (Fig. 4A; 401) connected to the colored seal for receiving a user force to add or eject the delivery agent from the barrel [Paragraph 0052].
However, Creaturo is silent to wherein the plurality of fill indicators define open space enclosed within the plurality of fill indicators; and wherein the colored seal is visible within at least one of the plurality of fill indicators when aligned.
	It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo, wherein the plurality of fill indicators would define open space enclosed within the plurality of fill indicators, and therefore the colored seal would be visible within at least one of the plurality of fill indicators, as taught by Heilman. Doing so is a matter of choice to a person of ordinary skill in the art, and doing so has been shown to be known in the art, per Heilman.
	Regarding claim 16, Creaturo in view of Heilman teaches the dosing system of claim 15, wherein the barrel markings are printed on the barrel [Paragraph 0052].
	Regarding claim 17, Creaturo in view of Heilman teaches the dosing system of claim 15, wherein the plurality of fill indicators are utilized to fill the barrel to a desired level with the delivery agent [Paragraph 0051].
	Regarding claim 18, Creaturo in view of Heilman teaches the colored seal system of claim 15, wherein the barrel is transparent or semi-transparent [Paragraph 0049] (as shown in Fig. 4A).
	Regarding claim 19, Creaturo in view of Heilman teaches the dosing system of claim 15, but fails to teach wherein a new color is visible when the colored seal is aligned with a second color of the plurality of fill indicators.
Heilman further teaches a plurality of fill indicators (Fig. 1; 16), wherein the plurality of fill indicators are filled with a second color [Col. 4, lines 26-32].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of fill indicators of Creaturo filled with a second color, as taught by Heilman. Doing so would allow for better visibility of the liquid within the syringe [Col. 4, lines 26-32].
Therefore, modified Creaturo in view of Heilman teaches wherein a new color is visible when the colored seal is aligned with a second color of the plurality of fill indicators. Examiner notes that the “new color” isn’t explicitly recited as being a different color than the second color, and the visibility of the new color is not linked to the alignment of the colored seal and the plurality of fill indicators as currently claimed. Therefore, Examiner interprets the new color as being the same as the second color of the plurality of fill indicators, with this new color being visible when the colored seal is aligned with the second color of the plurality of fill indicators, since the placement of the colored seal would not change the color of the plurality of fill indicators.
Regarding claim 20, Creaturo in view of Heilman teaches the dosing system of claim 15, but fails to teach wherein the plurality of fill indicators represent a pair of lines extending around a circumference of the barrel.
It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo in view of Heilman to be a pair of lines extending around a circumference of the barrel. Doing so is a matter of choice to a person of ordinary skill in the art.
13)	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo in view of Heilman (let Examiner note that the interpretation of the art used in this rejection is different than the rejection for claim 1 above).
Regarding claim 1, Creaturo teaches a colored seal system, comprising:
	a barrel (Fig. 4A; 402) including a plurality of barrel markings (Fig. 4A; 100), wherein the barrel markings include at least numeric measurements (Fig. 4A; 101) and a plurality of fill indicators (small lines in between markings 102, as shown in Fig. 4A); and
	a colored seal (Fig. 4A; 404) slidably positioned within the barrel for moving a delivery agent [Paragraph 0052], wherein the colored seal is visible within at least one of the plurality of fill indicators (as shown in Fig. 4A).
Creaturo is silent to wherein the plurality of fill indicators define open space enclosed within the plurality of fill indicators, and wherein the colored seal is visible within at least one of the plurality of fill indicators.
It has been held that changes in shape are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration is significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV.B. Additionally, Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of fill indicators of Creaturo, wherein the plurality of fill indicators would define open space enclosed within the plurality of fill indicators, as taught by Heilman. Doing so is a matter of choice to a person of ordinary skill in the art, and doing so has been shown to be known in the art, per Heilman.
	Regarding claim 8, Creaturo in view of Heilman teaches the colored seal system of claim 1, wherein a size of a front bevel (as shown in Annotated Fig. 4C-1) of the colored seal within the barrel corresponds to a size of the plurality of fill indicators (as shown in Annotated Fig. 4C-1). Examiner interprets “corresponds” to be defined as “to compare closely” (as shown by Merriam-Webster below), and from Annotated Fig. 4C-1, it appears that the size of the front bevel and the size of the plurality of fill indicators compare closely, and thus “correspond” to one another.

    PNG
    media_image1.png
    603
    400
    media_image1.png
    Greyscale

Annotated Fig. 4C-1
	
    PNG
    media_image2.png
    532
    736
    media_image2.png
    Greyscale

Merriam-Webster Definition of “Correspond”
14)	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo in view of Heilman, further in view of Ravikumar et al. (U.S. PGPUB 20070250112), hereinafter Ravikumar.
	Regarding claim 7, Creaturo in view of Heilman teaches the colored seal system of claim 1, but fails to teach wherein the colored seal includes bevels that are a different color from the colored seal.
	Ravikumar teaches a colored seal (Fig. 11A; 610), wherein the colored seal includes bevels (Fig. 11A; 620) that are a different color from the colored seal [Paragraph 0081] (Examiner interprets the bevels to be a different color from the colored seal, as Ravikumar specifically states that “the distal portion” of the seal may be colored with red or another pigment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the colored seal of Creaturo in view of Heilman to include bevels that are a different color from the colored seal, as taught by Ravikumar. Doing so would allow for higher visibility of the bevels, as taught by Ravikumar [Paragraph 0081].
Regarding claim 12, Creaturo in view of Heilman teaches the syringe of claim 10, but fails to teach wherein bevels of the colored seal are a colored differently from a body of the colored seal.
	Ravikumar teaches a colored seal (Fig. 11A; 610), wherein bevels (Fig. 11A; 620) of the colored seal are colored differently from a body of the colored seal [Paragraph 0081] (Examiner interprets the bevels to be a different color from the body, as Ravikumar specifically states that “the distal portion” of the seal may be colored with red or another pigment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the colored seal of Creaturo in view of Heilman to include bevels that are a different color from the colored seal, as taught by Ravikumar. Doing so would allow for higher visibility of the bevels, as taught by Ravikumar [Paragraph 0081].
Double Patenting
15)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16)	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 12, 14-5, 17, 19 and 22-24 of U.S. Patent No. 11071828. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of claim 1-20 are found within the almost identically worded claims of U.S. Patent No. 11071828. 
Conclusion
17)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783